         Case 1:18-cr-00153-CM Document 254 Filed 05/06/20 Page 1 of 7
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                    May 6, 2020


VIA ECF

The Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re: United States v. Darren Thomas, 18 Cr. 153 (CM)

Dear Chief Judge McMahon:

        On April 27, 2020, counsel for Darren Thomas (“Thomas” or “the defendant”) filed a
motion pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) seeking his release from the Metropolitan
Detention Center (“MDC”) to home confinement in light of the COVID-19 pandemic. (See Def.
Mot., Dkt. No. 252). The Court should deny the defendant’s request for two reasons: first, the
defendant’s motion is premature because he has failed to exhaust his administrative remedies; and
second, the defendant has made no showing of extraordinary and compelling reasons for his
release.

                                         Background

        On January 11, 2019, the defendant pled guilty to one count of conspiracy to commit bank
fraud for his involvement in a counterfeit check scheme. Specifically, the defendant and his co-
conspirators created and deposited counterfeit checks that appeared to draw from various victim
businesses’ bank accounts. These counterfeit checks were deposited into the bank accounts of
various colluding accountholders at Capital One, N.A. The defendant and other scheme
participants withdrew funds off of these counterfeit checks before the various banks realized the
fraud.

       On August 1, 2019, the defendant was sentenced to eight months’ imprisonment. He self-
surrendered on February 2, 2020 and is presently serving his sentence at the MDC. The
defendant’s scheduled release date is October 1, 2020.

       On April 27, 2020, the defendant filed the instant motion, seeking compassionate release
based on the health risk presented by COVID-19 and the MDC’s purported failure to protect
           Case 1:18-cr-00153-CM Document 254 Filed 05/06/20 Page 2 of 7
    May 6, 2020
    Page 2

him. 1 Specifically, the defendant works at the commissary in the MDC, which he claims requires
him to come into contact with inmates and staff throughout the MDC and therefore places him at
increased risk.

                                            Legal Standard

       Title 18, United States Code, Section 3582 states that a sentencing court “may not modify
a term of imprisonment once it has been imposed” except under certain specific conditions.
Relevant here, one such exception is that

                  the court, upon motion of the Director of the Bureau of Prisons, or
                  upon motion of the defendant after the defendant has fully exhausted
                  all administrative rights to appeal a failure of the Bureau of Prisons
                  to bring a motion on the defendant’s behalf or the lapse of 30 days
                  from the receipt of such a request by the warden of the defendant’s
                  facility, whichever is earlier, may reduce the term of imprisonment
                  (and may impose a term of probation or supervised release with or
                  without conditions that does not exceed the unserved portion of the
                  original term of imprisonment), after considering the factors set
                  forth in section 3553(a) to the extent that they are applicable, if it
                  finds that—

                  (i) extraordinary and compelling reasons warrant such a reduction [.
                  . .] and that such a reduction is consistent with applicable policy
                  statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission likewise has promulgated a policy
statement and accompanying application notes under U.S.S.G. § 1B1.13 addressing appropriate
circumstances for a reduction in sentence pursuant to § 3582(c). 2 In particular, the policy
statement provides that a reduction of sentence is permitted if: “extraordinary and compelling
reasons warrant the reduction,” U.S.S.G. § 1B1.13(1)(A); “the defendant is not a danger to the
safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g),” id. §
1B1.13(2); and “the reduction is consistent with this policy statement,” id. § 1B1.13(3).


1
  The defendant’s motion concedes that he has not exhausted his administrative remedies. The
defendant attached as Exhibit D to his motion an email dated April 27, 2020 from defense counsel
to the Bureau of Prisons (“BOP”) regarding a reduction of the defendant’s sentence. Based on
discussions with the BOP, the email correspondence attached as Exhibit D was not received and
the email address is not associated with any BOP personnel as it does not reflect their email
conventions. Furthermore, they have no record of any other request from the defendant regarding
a compassionate release.
2
  Because the governing statute requires that a ruling concerning compassionate release be
“consistent with applicable policy statements issued by the Sentencing Commission,” 18 U.S.C. §
3582(c)(1)(A), U.S.S.G. § 1B1.13 is binding on the Court. See Dillon v. United States, 560 U.S.
817, 827 (2010).
           Case 1:18-cr-00153-CM Document 254 Filed 05/06/20 Page 3 of 7
    May 6, 2020
    Page 3

       As the proponent of the motion, the defendant bears the burden of proving that
“extraordinary and compelling reasons” exist under the above criteria to justify early release. See
United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an affirmative goal and
presumptive access to proof on a given issue normally has the burden of proof as to that issue.”).

                                             Discussion

      A. The Defendant Has Not Exhausted His Administrative Remedies.

       In his submission, the defendant concedes that he has failed to exhaust his administrative
remedies. Because such exhaustion is mandatory, the court lacks the authority to grant
compassionate release at this time.

         Under 18 U.S.C. § 3582(c), a district court “may not” modify a term of imprisonment once
imposed, except under limited circumstances. One such circumstance is the so-called
compassionate release provision, which provides that a district court “may reduce the term of
imprisonment” where it finds “extraordinary and compelling circumstances.” Id.
§ 3582(c)(1)(A)(i). A motion under this provision may be made by either the BOP or a defendant,
but in the latter case only “after the defendant has fully exhausted all administrative rights to appeal
a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30
days from the receipt of such a request by the warden of the defendant's facility, whichever is
earlier.” Id. (emphasis added). Thus, where a compassionate release motion is brought by a
defendant who has not “fully exhausted all administrative rights,” the district court “may not”
modify his term of imprisonment.

        Section 3582(c)(1)(A)’s exhaustion requirement is therefore mandatory. It is critical, in
this context, to note that Section 3582(c)’s exhaustion requirement is statutory, and thus is not the
sort of judicially-crafted exhaustion requirement that “remain[s] amenable to judge-made
exceptions.” Ross v. Blake, 136 S. Ct. 1850, 1857 (2016). By significant contrast, statutory
exhaustion requirements “stand[] on a different footing.” Id. There, “Congress sets the rules—and
courts have a role in creating exceptions only if Congress wants them to.” Id. Thus, where a statute
contains mandatory exhaustion language, the only permissible exceptions are those contained in
the statute. Id.; see also Bastek v. Fed. Crop. Ins., 145 F.3d 90, 94 (2d Cir. 1998) (“Faced with
unambiguous statutory language requiring exhaustion of administrative remedies, we are not free
to rewrite the statutory text.”).

        As described above, Section 3582(c)(1)(A) contains mandatory exhaustion language with
no statutory exceptions. The plain language of the statute makes clear that a court “may not”
modify a sentence unless, as relevant here, the defendant has first “fully exhausted all
administrative rights” or waited 30 days after transmitting his request to the warden. Unlike the
Prison Litigation Reform Act (“PLRA”), for example, there is no statutory qualifier that a
defendant need only exhaust all “available” remedies. 3 See also 28 U.S.C. § 2254(b)(1)(A) (habeas

3
 In particular, the PLRA demands that an inmate exhaust “such administrative remedies as are
available,” meaning that the only permissible exception to exhaustion is where the remedies are
“unavailable.” Ross, 136 S. Ct. at 1856-58 (emphasis added); see also id. at 1855 (criticizing the
          Case 1:18-cr-00153-CM Document 254 Filed 05/06/20 Page 4 of 7
 May 6, 2020
 Page 4

statute requires exhaustion of all remedies “available in the courts of the State”). Thus, Section
3582(c)(1)(A) is a mandatory exhaustion provision with no applicable exceptions. Cf. Fry v.
Napoleon Community Schools, 137 S. Ct. 743, 750 (2017) (statute requiring that certain types of
claims “shall be exhausted” is a mandatory exhaustion provision for those types of claims). As
Circuit Judge Sullivan, sitting by designation, recently explained, Section 3582(c)’s exhaustion
requirement is “clear as day” and is therefore mandatory. United States v. Ogarro, No. 18 Cr. 373
(RJS), 2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020).

        In recent weeks, numerous defendants around the country have cited the unusual
circumstances presented by COVID-19 as a basis for compassionate release, and have argued that
the exhaustion requirement should be excused. The only court of appeals to have addressed the
question has rejected the argument and required exhaustion. See United States v. Raia, __ F.3d __,
2020 WL 1647922 (3d Cir. Apr. 2, 2020). In Raia, the Third Circuit recognized the serious
concerns presented by COVID-19, but held that, in light of these concerns, as well as the BOP’s
statutory role and its “extensive and professional efforts to curtail the virus’s spread, . . . strict
compliance with Section 3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—
importance.” Id. at *2. The vast majority of district courts in this District have also required
exhaustion despite COVID-19 claims. 4 These decisions are consistent with the plain language of
Section 3582(c).



“freewheeling approach” adopted by some courts of appeals to exhaustion requirements, and
overruling precedent from the Second Circuit and other circuits that had read additional exceptions
into the rule). Here, no such exception exists in the statute.
4
  See United States v. Wright, 17 Cr. 695 (CM), 2020 WL 1922371, at *2 (S.D.N.Y. Apr. 20,
2020); United States v. Demaria, No. 17 Cr. 569 (ER), 2020 WL 1888910, at *4 (S.D.N.Y. Apr.
16, 2020); United States v. Ogarro, No. 18 Cr. 373 (RJS), 2020 WL 1876300, at *3-*5 (S.D.N.Y.
Apr. 14, 2020); United States v. Bonventre, 10 Cr. 228 (LTS), 2020 WL 1862638, at *2-*3
(S.D.N.Y. Apr. 14, 2020); United States v. Pereyra-Polanco, 19 Cr. 10 (NRB), 2020 WL 1862639,
at *1 (S.D.N.Y. Apr. 14, 2020); United States v. Rabadi, No. 13 Cr. 353 (KMK), 2020 WL
1862640, at *2-*3 (S.D.N.Y. Apr. 14, 2020); United States v. Reese, No. 12 Cr. 629 (VM), 2020
WL 1847552, at *2 (S.D.N.Y. Apr. 13, 2020); United States v. Engleson, 13 Cr. 340 (RJS), 2020
WL 1821797, at *1 (S.D.N.Y. Apr. 10, 2020); United States v. Fana, 19 Cr. 11 (GHW), 2020 WL
1816193, at *5 (S.D.N.Y. Apr. 10, 2020); United States v. Canale, 17 Cr. 287 (JPO), 2020 WL
1809287, at *2 (S.D.N.Y. Apr. 9, 2020); United States v. Roberts, No. 18 Cr. 528 (JMF), 2020
WL 1700032, at *2 (S.D.N.Y. Apr. 8, 2020); United States v. Ramos, No. 14 Cr. 484 (LGS), 2020
WL 1685812, at *1 (S.D.N.Y. Apr. 7, 2020); United States v. Crosby, No. 09 Cr. 1056 (WHP)
(S.D.N.Y. Apr. 7, 2020) (Tr. of 4/7 conference, at 13); United States v. Woodson, No. 18 Cr. 845
(PKC), 2020 WL 1673253, at *3 (S.D.N.Y. Apr. 6, 2020); United States v. Arena, No. 18 Cr. 14
(VM) (S.D.N.Y. Apr. 6, 2020) (Dkt. 354 at 2-3); United States v. Hernandez, No. 18 Cr. 834
(PAE), 2020 WL 1445851, at *1 (S.D.N.Y. Mar. 25, 2020); United States v. Cohen, No. 18 Cr.
602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24, 2020). But see United States v. Scparta,
No. 18 Cr. 578 (AJN), 2020 WL 1910481, at *5 (S.D.N.Y. Apr. 20, 2020); United States v. Russo,
16 Cr. 441 (LJL), 2020 WL 1862294, at *7 (S.D.N.Y. Apr. 14, 2020); United States v. Haney, No.
19 Cr. 541 (JSR), 2020 WL 18211988, at *4 (S.D.N.Y. Apr. 13, 2020); United States v. Perez, No.
17 Cr. 513 (AT), 2020 WL 1546422, at *3 (S.D.N.Y. Apr. 1, 2020).
          Case 1:18-cr-00153-CM Document 254 Filed 05/06/20 Page 5 of 7
 May 6, 2020
 Page 5

         To be sure, COVID-19 presents unusual circumstances, in which compassionate release
decisions should be made expeditiously. But the text of Section 3582 contains no exigency
exception for such circumstances, and indeed the text affirmatively refutes the availability of such
an exception. While many statutory exhaustion provisions require exhaustion of all administrative
remedies before a claim is brought in court, Section 3582 provides an alternative: exhaustion of
all administrative rights or the lapse of 30 days from the warden’s receipt of the inmate’s request
for compassionate release, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A). This 30-day alternative
rule is a “limited futility-like exception,” and, therefore, “[g]iven Congress’s decision to mandate
exhaustion and specify a single alternative, the Court is not free to infer a ‘general unwritten special
circumstances exception.’” United States v. Roberts, No. 18 Cr. 528 (JMF), 2020 WL 1700032, at
*2 (S.D.N.Y. Apr. 8, 2020) (quoting Ross, 136 S. Ct. at 1856, 1862); see also United States v.
Arena, No. 18 Cr. 14 (VM) (Dkt. 354 at 2) (S.D.N.Y. Apr. 6, 2020) (stating that there is “simply
no authority that permits [the defendant] to circumvent the administrative exhaustion requirement”
based on a claim of futility, because the ability to seek relief after 30 days constitutes “an express
futility provision”). Ultimately, defendants’ arguments regarding the need for a futility exception
“boil[] down to a pragmatic insistence that a 30-day waiting period is simply too long to wait in
the current health crisis. But there is nothing in the First Step Act or its history to suggest that
courts may modulate the exhaustion waiting period when they see fit.” Ogarro, 2020 WL 1876300,
at *5.

       As the Third Circuit properly recognized, the mandatory exhaustion requirement
accommodates the valuable role that the BOP plays in the compassionate release process. Informed
decisions about compassionate release require the collection of information, like disciplinary
records and medical history, that the BOP is uniquely suited to obtain and which will benefit both
the BOP and later the court evaluating such claims. The BOP is also well situated to make relative
judgments about the merits of compassionate release petitions—particularly at a time like this
when many inmates are making petitions advancing similar claims—and adjudicate those positions
in a consistent manner. The Court may of course review those judgments, but the Congress
expressed its clear intent that such review would come second, with the benefit of the BOP’s initial
assessment. See United States v. Woodson, No. 18 Cr. 845 (PKC), 2020 WL 1673253, at *3
(S.D.N.Y. Apr. 6, 2020).

       To ignore this mandatory exhaustion requirement would be legal error.

        The cases cited by the defendant do not compel a different result. For instance, in United
States v. Haney, 19 Cr. 541 (JSR), 2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (see Def. Mot. at
11-12), Judge Rakoff held that, notwithstanding the plain language of Section 3582(c)(1)(A),
“Congress cannot have intended the 30-day waiting period . . . to rigidly apply in the highly unusual
situation in which the nation finds itself today.” Id. at *3. Judge Rakoff reached this conclusion by
construing the 30-day waiting period as indicative of Congressional intent to accelerate judicial
review. Id. at *4. But as Circuit Judge Sullivan, sitting on the District Court by designation, has
explained, given that Congress expressly chose 30 days as the period after which judicial review
is available, courts are not free to make a different choice. Ogarro, 2020 WL 1876300, at *5; see
also Roberts, 2020 WL 1700032, at *2 (“Given Congress’s decision to mandate exhaustion and
specify a single alternative, the Court is not free to infer a ‘general unwritten special circumstances
exception.’” (quoting Ross, 136 S. Ct. at 1856, 1862)). And despite the suggestion that Congress
          Case 1:18-cr-00153-CM Document 254 Filed 05/06/20 Page 6 of 7
 May 6, 2020
 Page 6

cannot have foreseen circumstances as exigent as the ones now facing the defendant, that simply
is not so. Rather, in cases presenting the most urgent circumstance – inmates diagnosed with a
terminal illness – Section 3582(d) requires the BOP to process any application for compassionate
release in 14 days. That the Congress allowed 14 days to process the claims of even a terminally
ill inmate suggests that it could not have intended to allow a shorter period – which excusing
exhaustion would provide – in a case, such as this, where the risk to the inmate, while serious,
remains potential. It was error for Judge Rakoff to ignore this “glaring roadblock” to judicial
review. Raia, 2020 WL 1647922, at *2.

        Washington v. Barr, 925 F.3d 109 (2d Cir. 2019), on which the defendant also relies, is
inapposite. (See Def. Mot. at 11). That case involved the invocation of a judge-made exhaustion
doctrine. See id. at 116 (stating that the statute in question “does not mandate exhaustion of
administrative remedies” but finding that exhaustion requirement was nevertheless appropriate);
id. at 118 (“Although not mandated by Congress, [exhaustion] is consistent with congressional
intent.”). Thus, it was appropriate for the court to consider judge-made exceptions. See Ross, 136
S. Ct. at 1857. But this case involves a mandatory, statutory exhaustion requirement, which allows
for no such exceptions. See Bastek, 145 F.3d at 95 (rejecting application of various exceptions to
exhaustion requirement where clear statutory requirement exists); Theodoropoulos v. INS, 358
F.3d 162, 172 (2d Cir. 2004) (rejecting futility exception to exhaustion requirement in Immigration
and Nationality Act because such an exception is “simply not available when the exhaustion
requirement is statutory,” as opposed to judicial); United States v. Gonzalez-Roque, 301 F.3d 39,
46-48 (2d Cir. 2002) (rejecting argument that statutory exhaustion requirement for collaterally
attacking a removal order should be excused in light of defendant’s pro se status in removal
proceedings).

        To be sure, Washington states that: “Even where exhaustion is seemingly mandated by
statute or decisional law, the requirement is not absolute. The Supreme Court itself has recognized
exceptions to the exhaustion requirement under ‘three broad sets of categories.’” Washington, 925
F.3d at 118 (emphasis added) (quoting McCarthy v. Madigan, 503 U.S. 140, 146 (1992)). But the
inclusion of the phrase “by statute” is not supported by the citation that follows. McCarthy is
another case involving a judge-made exhaustion requirement. See McCarthy, 503 U.S. at 152
(“Congress has not required exhaustion of a federal prisoner’s Bivens claim.”). It thus provides no
support for the notion that exhaustion mandated “by statute” is not absolute. See Bastek, 145 F.3d
at 95 (rejecting application of McCarthy exceptions in a statutory case). Further, when Washington
goes on to discuss three recognized exceptions to exhaustion, it is describing three exceptions
recognized in McCarthy in the judge-made context. But as the Supreme Court made crystal clear
in Ross, this ignores the critical distinction between statutory and judge-made exhaustion
requirements. As Judge Sullivan has explained, given that Washington was a judge-made
exhaustion case, its statement that exhaustion mandated “by statute” is “not absolute” is dicta. See
Ogarro, 2020 WL 1876300, at *4; see also Woodson, 2020 WL 1673253, at *3 (“The passing
reference to ‘exhaustion [that] is seemingly mandated by statute . . . is not absolute’ in
[Washington] was not necessary to the Court of Appeals’ holding.”); Roberts, 2020 WL 1700032,
at *2 (rejecting argument that Washington permits excusing exhaustion under Section 3582(c);
unlike those that are judge-made, “statutory exhaustion requirements, such as those set forth in
Section 3582(c), must be strictly enforced”). Washington’s dicta cannot supplant the clear
statements to the contrary in cases like Ross and Bastek.
          Case 1:18-cr-00153-CM Document 254 Filed 05/06/20 Page 7 of 7
 May 6, 2020
 Page 7


       The defendant’s submission describes that he sought relief from the BOP on April 27,
2020, the same day he filed the instant motion, but, as described above, the motion appears to have
been inadvertently sent to a non-existent email address and was therefore never received by BOP.
Because the defendant has failed to satisfy the mandatory exhaustion requirement and because the
Government does not intend to waive this statutory requirement here, the Court should deny his
motion on this basis alone.

   B. The Defendant Has Not Set Forth Extraordinary and Compelling Reasons
      Warranting a Sentence Reduction

       Even if the defendant had satisfied the administrative exhaustion requirement, his motion
should be denied on the merits, because the defendant does not present any specific extraordinary
and compelling reason for a reduction of his sentence.

        With respect to the “extraordinary and compelling reasons” requirement, the application
notes to Guidelines Section 1B1.13 provide three instances where such reasons exist: (A) the
defendant has a serious medical condition, such as a terminal illness; (B) the defendant is, among
other things, at least 65 years old and seriously deteriorating; or (C) the defendant’s family
circumstances have changed such that the defendant is the only available caregiver for a minor
child or incapacitated spouse. See U.S.S.G. § 1B1.13 app. note 1(A)–(C). The application notes
also allow a catchall condition where, “[a]s determined by the Director of the Bureau of Prisons,
there exists in the defendant’s case an extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions (A) through (C).” Id. at app. note 1(D).

        To put it simply, none of these categories apply to the defendant. The defendant does not
have any health condition, age-related concern, or change in family circumstance that would
warrant compassionate release, even in light of the novel circumstances presented by COVID-19.
The defendant is in the same situation as the vast majority of the inmates housed in BOP facilities
during this outbreak. At most, the defendant offers the generalized speculation that he might suffer
unexpectedly severe adverse health consequences if he remains at the MDC and that the MDC
would be unable to attend to such adverse health consequences if they arose. But these generalized,
speculative assertions fall far short of supporting compassionate release in this case.



                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              By:    ______/s/___________________
                                                     Mollie Bracewell
                                                     Jamie Bagliebter
                                                     Assistant United States Attorney
                                                     (212) 637-2218/2236
